Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 has been amended to include previously indicated allowable subject matter from claim 2, now cancelled.  Claim 1 now requires the filter element being mounted in the dispending head axially aligned with the dispensing end along said longitudinal direction. Steiner’s filter element, as modified by Pozzi in claim 1, is offset from the axis of the dispensing end and it would not have been obvious to modify the combination barring improper hindsight analysis.   Claims 3-5 and 9-15 depend from claim 1.
New independent claim 16 includes the recitations of claim 1 and now cancelled claim 6, which was previously indicated allowable.  Claim 16 requires the outer orifice forms a lateral outlet of the air circulation duct through an outer wall of the dispensing head, so that an entry section of the air circulation duct extends radially toward the filter element. Steiner discloses that the outer orifice and an entry section of the air circulation duct extends in an axial direction toward the filter element and it would not have been obvious to modify the combination barring improper hindsight analysis.  Claims 17-19 depend from claim 16.
New independent claim 20 includes the recitations of claim 1 and now cancelled claims 7 and 8.   Claim 20 requires the outer orifice forms an axial inlet of the air circulation duct through the dispensing end. Steiner discloses that the outer orifice is offset from the axis of the dispensing end and it would not have been obvious to modify the combination barring improper hindsight analysis.  Claims 21-23 depend from claim 20.

Claims 1, 3-5, 9-23 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735.  The examiner can normally be reached on Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/MJM/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754